  Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. _________________

ARROW ELECTRONICS, INC.,

               Plaintiff,

       v.

STALLION TECHNOLOGY, INC.,

               Defendant.



                            COMPLAINT AND JURY DEMAND

       Plaintiff Arrow Electronics, Inc. (“Arrow”) alleges the following for its Complaint

against Stallion Technology, Inc. (“Stallion Tech”):

                                 NATURE OF THE ACTION

       1.      In a January 25, 2019 Forbearance Agreement between Arrow and Stallion Tech

(the “Agreement” or “Agmt.,” attached hereto as Exhibit 1), Stallion Tech admitted that it owed

Arrow $378,730.37 for merchandise that Arrow supplied to Stallion Tech in summer 2018.

       2.      Under the Agreement, Arrow agreed to accept installment payments from Stallion

Tech in lieu of immediate payment, while reserving the right to sue in Colorado for full payment,

including interest and attorneys’ fees, if Stallion Tech failed to timely pay under the Agreement.

       3.      Stallion Tech made timely payments through June 2019 but failed to pay its July

2019 installment under the Agreement, so Arrow gave notice on August 7 that Stallion Tech had

defaulted and had to cure by August 20, or Arrow would proceed to enforce its legal rights.




                                                 1
  Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 2 of 12




        4.     Stallion Tech failed to cure its default and has made no payments since June

2019.

        5.     Pursuant to the Agreement, Arrow now brings suit to recover the remaining

principal due—$185,000—plus contractual interest and attorneys’ fees of more than $40,000.

                          PARTIES, JURISDICTION, AND VENUE

        6.     Plaintiff Arrow Electronics, Inc. is a New York corporation with its principal

place of business at 9201 East Dry Creek Road in Centennial, Colorado.

        7.     Arrow is a global provider of electronics products, services, and solutions for

industrial and commercial users.

        8.     Defendant Stallion Technology, Inc. is a Maryland corporation, and, according to

the Maryland Secretary of State, Stallion Tech’s principal place of business is 565-A Commerce

Drive in Upper Marlboro, Maryland 20774. Stallion Tech also operates from the address 14205

Woodcliff Court in Bowie, Maryland 20720.

        9.     This court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1332(a). Complete diversity exists between the parties, and the amount-in-controversy exceeds

$75,000, excluding interest and costs.

        10.    Venue is proper in the United States District Court for the District of Colorado,

because, pursuant to the Agreement, Stallion Tech consented to venue in this District. (Agmt.

¶ 8.) Venue is also proper under 28 U.S.C. § 1391(b), because a substantial portion of the events

or omissions giving rise to the claim herein occurred in this District.

        11.    This Court has personal jurisdiction over Stallion Tech because, pursuant to the

Agreement, Stallion Tech consented to personal jurisdiction in Colorado. (Agmt. ¶ 8.)



                                                  2
  Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 3 of 12




                                  GENERAL ALLEGATIONS

Arrow Supplies Stallion Tech with Merchandise

       12.     In June and July of 2018, Stallion Tech ordered merchandise from Arrow worth

nearly $400,000. (Agmt. ¶ 1 & Ex. A.)

       13.     Arrow thereafter delivered the merchandise that Stallion Tech ordered, and Arrow

invoiced Stallion Tech for the deliveries. (Id.)

       14.     Arrow’s invoices to Stallion Tech were due and owing as of July 29, 2018, but

Stallion Tech defaulted on its obligation to pay the full invoiced amounts. (Id.)

The Forbearance Agreement

       15.     In January 2019, Arrow and Stallion Tech entered into the Forbearance

Agreement, under which Arrow agreed to forbear from taking legal action against Stallion Tech

for its failure to pay Arrow, but only if Stallion Tech met payment obligations established in the

Agreement. (Agmt. Recital & ¶ 6.)

       16.      Per the Agreement, Stallion Tech acknowledged that it was indebted to Arrow

for $378,730.37. (Agmt. ¶ 2.)

       17.     Stallion Tech agreed to pay Arrow $373,730.37, equaling the total amount due

under Arrow’s invoices, less a $5,000 credit disputed by the parties. (Agmt. ¶¶ 3-4.)

       18.     Stallion Tech agreed to repay Arrow in twelve installments, with the first due

January 30, 2019. (Agmt. ¶¶ 4-5 & Ex. B.)

       19.     Stallion Tech also agreed that, if it did not meet its obligations, upon five days

written notice and an opportunity to cure, Arrow would be entitled to recover by litigation the

total indebtedness—$378,730.37—less any payments made under the Agreement. (Agmt. ¶ 7.)



                                                   3
  Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 4 of 12




       20.     Stallion Tech further agreed that, in the event it failed to satisfy its obligations

under the Agreement, Arrow was entitled to interest on the unpaid balance at a rate of 18% per

year from the date of Stallion Tech’s default in July 2018, as well as reasonable attorneys’ fees

and costs. (Id.)

       21.     Additionally, Stallion Tech consented to service of process by certified or

registered mail, effective upon receipt, for any action related to the Agreement. (Agmt. ¶ 8.)

Stallion Tech’s Unpaid Obligations to Arrow Under the Agreement

       22.     Between January and June 2019, Stallion Tech paid Arrow six installments

pursuant to the Agreement, totaling $193,730.37.

       23.     But Stallion Tech failed to pay Arrow the seventh installment of $30,000, which,

under the Agreement, was due July 26, 2019.

       24.     On or around August 6, 2019, Arrow notified Stallion Tech that the July

installment had not been received and, on August 7, demanded that Stallion Tech cure its default

by making the July payment by August 20, 2019, along with the August installment.

       25.     Despite Arrow’s demand to cure and subsequent correspondence requesting

payment, Stallion Tech has not paid either the July or August installments. Stallion Tech is

therefore in default under the Agreement, and the cure period has lapsed.

       26.     Under the Agreement, Stallion Tech owes Arrow $185,000 in principal—i.e., the

$180,000 remaining on the Agreement’s payment plan, plus the $5,000 disputed credit that

Stallion Tech agreed to pay if it defaulted under the Agreement.

       27.     Between the July 29, 2018 due date for the invoices and August 2019, $36,075 in

interest has accrued on the outstanding principal at the contractual rate of 18% per year.



                                                  4
  Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 5 of 12




          28.   Arrow also has incurred roughly $6,000 in attorneys’ fees and costs related to this

matter.

                                     FIRST CLAIM FOR RELIEF
                                         (Breach of Contract)

          29.   The preceding allegations are incorporated as though set forth fully herein.

          30.   Under the Agreement, in exchange for Arrow forbearing from legal action to

recover on invoices that Stallion Tech had failed to pay, Stallion Tech agreed to pay Arrow a

total of $373,730.37, in twelve payments.

          31.   Stallion Tech agreed that, in the event it did not satisfy its obligations under the

Agreement, Arrow was entitled to collect from Stallion Tech $378,730.37, less any payments

received under the Agreement.

          32.   Stallion Tech also agreed that, in the event it failed to satisfy its obligations,

Arrow was entitled to interest on the unpaid principal at a rate of 18% from the date of Stallion

Tech’s default in July 2018, plus reasonable attorneys’ fees and costs.

          33.   Arrow forbore from taking legal action against Stallion Tech, but Stallion Tech

has failed to make payments as required by the Agreement.

          34.   Stallion Tech owes Arrow $185,000 in principal pursuant to the Agreement.

          35.   As of August 2019, Stallion Tech’s unpaid principal has accrued $36,075 in

interest from the date of default.

          36.   Arrow also has incurred roughly $6,000 in attorneys’ fees and costs to date.

          37.   As of August 2019, Stallion Tech owed Arrow at least $227,075 in principal,

interest, and attorneys’ fees and costs.




                                                   5
  Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 6 of 12




       38.     Based on the foregoing, Arrow is entitled to damages for Stallion Tech’s breach

of contract in the approximate amount of $227,075, plus further accrued interest, attorneys’ fees,

and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Arrow Electronics, Inc. respectfully requests that the Court

enter judgment in its favor and against Defendant Stallion Tech, Inc. and grant relief as follows:

               a. On its First Claim for Relief, awarding damages in favor of Arrow in the
                  approximate amount of $227,075, plus further accrued contractual interest,
                  attorneys’ fees, and costs.

               b. Such other and further relief as the Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Arrow hereby demands a trial by jury of all issues so triable.

Dated: September 4, 2019

                                                  Respectfully submitted,

                                                  s/ Paul D. Swanson
                                                   Paul D. Swanson
                                                   HOLLAND & HART LLP
                                                   555 17th Street, Suite 3200
                                                   Denver, CO 80202-3921
                                                   Telephone: 303.295.8000
                                                   Facsimile: 303.295.8261
                                                   pdswanson@hollandhart.com

                                                  Attorneys for Arrow Electronics, Inc,

Plaintiff’s Address:
9201 East Dry Creek Road
Centennial, Colorado 80112




                                                 6
Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 7 of 12




                    Exhibit 1
              Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 8 of 12




ARROW ELECTRONICS, INC.                                                                                   Effective Date:      1125/2019
9201 E. DRY CREEK ROAD
ENGLEWOOD, CO 80112



                                                    FORBEARANCE AGREEMENT

STALLION TECHNOLOGY INC.                                                REMITI ANCE ADDRESS
14205 Woodcliff Court                                                   Arrow Electronics, Inc.
Bowie, MARYLAND 20720                                                   Account Number: 144-0-91191
                                                                        Chase Manhattan Bank, New York. Ny
                                                                        Aba Routing Number: 021000021
Account Number C76848                                                   Chips Participant Number: 0002
                                                                        Swift Number; Chasus33

                                                                 Summary

Outstanding Past Due:                    $378, 730.37                   Monthly Payments:                                 12
Interest:                                        $0.00                  Total Payments:                                   12
Disputed Amount:                            $5,000 .00                  Annual interest rate:                        0.00%
Total Agreed Due:                        $373,730.37                    Default Interest rate:                      18.00%
                                                                        Payment Schedule:                     See Exhibit B

     For value received, the undersigned, Arrow Electromcs, Inc. ("Arrow) and STALLION TECHNOLOGY INC. ("Stallion Tech' ) enter into
this Forbearance Agreement. In consideration of Arrow's agreement to forbear against taking legal action against Stallion Tech subiect to
continuing and timely performance under this Agreement, Stallion Tech agrees to pay the indebtedness identified herein according to the
following terms and conditions .


1. This Agreement, including the attached Exh1b1ts, represent the w le and entire agreement between the parties and supersedes all
prior agreements, negotiations and discussions. whether oral or wntten, between the parties and/or their respective counsel with respect to
the subject matter covered hereby.


2 . Stallion Tech ap~_gwledges that 11 is currently indeb\ed to Arrow for products shipped/billed from June ot2018 thro\igh July of 20'113
'or the total amount of $378,730 37. The entiro Indebtedness Is summariz.ed, and evidenced, in the attached document labeled as Exhibit
A

3. Stallion Tech asserts that a $5,000.00 credit1s due on its account but hereby acknowledges the remaining debt specified in section 2
is accurate and is without dispute, or defect, of any kind , such that Stall on Tech does not dispute its indebtedness to Arrow of
$373,730.37. Arrow disputes Stallion Tech's assertion that any credit is due. but Arrow agrees to waive its rights to the disputed $5,000.00
so long as Stallion Tech performs under this Agreement.


4 . Stallion Tech agrees to repay the undisputed debt stated in section 3 by remitting twelve (12) payments in US Dollars pursuant to the
payment schedule on attached Exhibit B via a credit card payment.

5. Stallion Tech agrees, and acknowledges. that said payments will be paid on , or before lhe established due dates and at Stalhoo
Tech's expense Any other form of payment may be acceptable but must be approved m writing by Arrow and pnor to the paymen1
scheduled due date


6.     Subject to continuing timely performance by Stallion Tech of this Agreement from the effective date of this Agreement through
December 27. 2019 (such period being referred to herein as the Forbea rance Period"), Arrow shall forbear from exec;utlng on or otherwise
exercising its remedies against Stalhon Tech. The forbearance under this Agreement does not apply to any other default or other failure by
Stallion Tech to perform in accordance with this Agreement. The forbearance under this Agreement shall not apply to any other obligation
of Stallion Tech unrelated to thi$ Aoreernent.



                                                                     1 of 4
            Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 9 of 12




7.     In the event that Stallion Tech does not comply with the above terms and conditions, Arrow reserves the right, after five (5) days pnor
written notice to Stallion Tech and opportunity to cure, to pursue its claim for the total amount due set forth in section 2, less any payments
received under this Agreement, plus interest on the unpaid amount at the rate of eighteen percent (18.0%) per annum from the date of
default (not to exceed the maximum amount of interest allowed by law), plus any reasonable legal fees and costs incurred by Arrow to
,·_ollect any unpaid amounts due as set forth in section 2. Subject to its agreement to forbear, this Agreement is written without prejudice to
 Arrow's rights and remedies, all of which am expressly reserved.



8. This Agreement shall for all purposes be deemed lo be made in, and shall be governed by the laws of the Stale of Colorado. Stallion
Tech hereby consents and submits itself to Um junsd1ctio11 and venue of the state and federal courts of the State of Colorado for any action
relating to this Agreement and consents that service of process in an y such action may be made by certified or registered mail to the
attention of the undersigned at the address first above set forth or at such other address recorded for the registered agent as evidenced by
the Secretary of State, and that such service shall be deemed complete upon the day of Stallion Tech's receipt thereof.



9.    Each party to this Agreement acknowledges, represents, and warrants that it has been encouraged lo seek lhe advice of competent
legal counsel and that such party has had the advice of competent legal counsel of its own choosing in negoliations for and preparation of
this Agreement, or that such party knowingly and voluntarily declined to seek the advice of counsel.


10. This Agreement may be amended only by written instrument signed by an officer of both parties. No course of dealing on the part of
Arrow or its personnel, nor any failure or delay In the exercise of any right by Arrow, shall operate as a waiver thereof. and any smgle or
partial exercise of any right shall not preclude any lat£!r exercise of a" y right.


11. The terms of this Agreement are confidential and as such the terms herein shall not be disclosed by Stallion Tech , or Arrow, except
to those of their employees or their respective financial and legal advisors who need to know the provisions of this Agreement and as may
be required by law. However, should legal action be required to enforce payment of this Agreement, Stallion Tech agrees that Arrow can
He this Agreement with the court without filing it under seal.


12.   This Agreement may be executed in counterparts, all of which together shall constitute and be considered a fully executed original.
The Parties agree that email (pd() andfor facsimile copies of signatures may be accepted as original copies and are fully binding upon the
Parties.




                                                                       2 of4
             Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 10 of 12




   Please acknowledge your acceptance of the above terms and conditions by signing below and returning the scanned executed
document to me at the address above via email.




ARROW ELECTRONICS. INC                                              STALLION TECHNOLOGY INC.




                                                                    Bilal Hijazi
Title:                                                              Tille:
Phone:                                                              Phone:
Email:                                                              Email:




                                                                 3 of 4
Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 11 of 12




                                              EXHIBIT A - ACCOUNT SUMMARY



--
C76&48
C76848
C76848
C76848
          ::~~   ... ,.,..
          5tallionTek.com
          StalllonTek.com
          StallionTek.com
                             ;·.
         ~· '(l(U:1 •HHU .P -.1

          StallionTek.com
                                     -
                                   ~ rJ

                                     -. •
                                             :..,.



                                            6/1412018
                                            6/14/2018
                                            6/19/2018
                                                     .




                                            6/19/20 18
                                                         ·:

                                            ..-~1L•IFlT;;l
                                                              T.T   llii!

                                                                             1
                                                                                 I.I '!,,-_1111 1 dl 1 ~••
                                                                                  • ,,..,lle:l(ll

                                                                            00403861
                                                                            00403862
                                                                            00404559
                                                                            00404560
                                                                                                    50·0595207
                                                                                                    50·0596675
                                                                                                    50·0598400
                                                                                                    50·0598740
                                                                                                              ·';    -~-.:- : 3~~ ·: ' '
                                                                                                                    !~-t' ·.~·•r.1,_r;..



                                                                                                                     XX-XXXXXXX
                                                                                                                     Cust PO# PJ147
                                                                                                                                           •,
                                                                                                                                                         I·.~»:; ,,Jf j;"-
                                                                                                                                                ~:I••• --·~r.i:_

                                                                                                                                                  7/14/2018
                                                                                                                                                  7/14/2018
                                                                                                                                                  7/ 19/2018
                                                                                                                                                  7/19/2018
                                                                                                                                                                             u   _or,'~..i_
                                                                                                                                                                   ~· "'m•n~i•• ..11~.

                                                                                                                                                                         $16,178.37
                                                                                                                                                                         $18,971.00
                                                                                                                                                                         $24,014.00 '
                                                                                                                                                                         $13,152.00
                                                                                                                                                                                              I
                                                                                                                                                                                              I
C76&48    StallionTek.com                   6/19/2018                       00404561                50·0598993       Cust PO# P3146               7/19/2018              $10,599.oo           I

C76848    StallionTek.com                   6/25/2018                       00405914                50·0595188       Cust PO# P3156               7/25/2018            $144.954.00
C76848    StallionTek.com                   6/25/20 18                      00405915                S0-0595206       Cust PO# P3162               7/25/2018            $2,385.00
C76848    SlaillonTek.com                   6/2'>/ 2018                     00405916                50·0596676                                    7/25/2018            $15,901.00
C76848    StallionTek.com                   6/27/2018                       0()<106585              50·0600551       Cust PO# P3167               7/27/2018            $26,500.00
06&48     StallionTek.com                   6/27/2018                       00406566                50·0600686       CUst PO# 3168                7/27/2018            $14,699.00
06848     StallionTek.com                   6/28/2018                       00407051                XX-XXXXXXX       Cust PO# P3166               7/28/2018            $43,056.00
C76&48    StallionTek.com                   6/28/2018                       00407054                XX-XXXXXXX       CUst PO# P3165               7/28/2018            $56,611.00
06&48     StallionTek.com                   6/29/2018                       004073'18               50·0597879                                    7/29/2018             $12,010.00
C76848    StallionTek.corn                   12/5/2018                      CRN· 027999             SO· 0593123       SC>-0571742                  1/4/2019             ($300.00)
C76848    StallionTek.com                    12/19/2018                                                                                                                 ($20,000.00}
                                                                                                                                                                        $378,730.37
Case 1:19-cv-02526 Document 1 Filed 09/04/19 USDC Colorado Page 12 of 12




                To181 Due            Interest Payment    Princlp8I Payment   Total ~
                       $373,730.37                  $0         $43,730.37
                       $330,000.00                  so         $30,000.00
                       $300,000.00                  $0         $30,000.00
                       $270,000.00                  $0         $30,000.00
                       $240,000.00                  $0         $30,000.00
                       $210,000.00                  $0         $30,000.00
                       $180,000.00                  $0         $30,000.00
                       $150,000.00                  $0         $30,000.00
                       $120,000.00                  $0         $30,000.00
                        $90,000.00                  $0         $30,000.00
                        $60,000.00                  $0         $30,000.00
                        $30,000.00                  $0         $30,000 00
